Citation Nr: 1432564	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  10-22 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a left hip condition.  

2.  Entitlement to service connection for right and left hip disabilities.

3.  Entitlement to service connection for an an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney



ATTORNEY FOR THE BOARD

VanValkenburg, A., Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1959 to November 1962.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from a October 2009 decision by the Regional Office (RO) in Columbia, South Carolina that denied entitlement to service connection for PTSD, a right hip disability and determined that new and material evidence had not been received to reopen a previously denied claim for service connection for a left hip disability.

The Veteran died in August 2013 while the appeal was pending before the Board.  In November 2013, the Board dismissed the appeal on the basis that the Veteran was deceased.  Subsequently, the Veteran's surviving spouse was substituted for the Veteran in the appeal.  Thus, the appeal has returned to the Board for appellate consideration.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.

It appears the issue of entitlement to service connection for residuals of a traumatic brain injury (TBI) has been raised by the record.  In this regard, the appellant, in a February 2010 statement, asserted that the Veteran was informed that his acquired psychiatric disorder was due to his brain being shaken while jumping out of airplanes.  The issue of entitlement to residuals of TBI has not been adjudicated by the agency of original jurisdiction (AOJ); therefore, it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a left and right hip condition and an acquired psychiatric condition to include PTSD and residuals of a TBI is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence received since the last final denial of service connection for a left hip condition in the May 2004 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim; and raises a reasonable possibility of substantiating the claim of entitlement to service connection.


CONCLUSION OF LAW

Evidence received since the May 2004 rating decision in relation to the appellant's claim for entitlement to service connection for a left hip condition is new and material, and, therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and of which information and evidence that VA will seek to provide and which information and evidence the claimant is expected to provide.  Furthermore, in compliance with 38 C.F.R. § 3.159(b), the notification should include the request that the claimant provide any evidence in his possession that pertains to the claim.  In light of the Board's reopening and remanding of the claim, any deficiency regarding notice or development is harmless error at this time.

New and Material Evidence

Rating decisions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200. 

The Veteran originally filed his claim for service connection for a left hip condition in March 1996, the RO denied his claim in an October 1996 rating decision based on a failure to establish a well-grounded claim.  The decision was affirmed in an April 1997 rating decision which determined there was no evidence to support the right hip condition was incurred or aggravated in-service.  The Veteran did not express disagreement with the decision within one year of receiving notice and the decision became final.  

The Veteran filed a claim for service connection for a left hip condition again in February 2004.  The claim was denied by the RO in a May 2004 rating decision based on the determination that new evidence was not new or material.  The Veteran did not express disagreement with this decision within one year of receiving notice.  Thus, that decision became final.

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a final claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  Here, an unestablished fact necessary to substantiate the claim is competent evidence of a link between the Veteran's left hip condition and active duty service.  

In May 2009 the Veteran submitted a claim for a (left) hip condition.  The appellant has submitted various lay statements in support of her claim.  Specifically, she has asserted VA doctors in front of three witnesses attributed the Veteran's left hip condition to his duties in service, jumping from airplanes.  This statement, which is presumed credible for the purposes of reopening his claim, are new in that they were not previously of record.  Furthermore, they are material as they suggest a link between the Veteran's left hip condition and service.  Consequently, the claim for service connection for Veteran's left hip condition is reopened.


ORDER

The previously denied claim of entitlement to service connection for a left hip condition is reopened on the basis of new and material evidence; to that extent only, the appeal is granted.


REMAND

The appellant asserts claims of entitlement to service connection for right and left hip conditions and an acquired psychiatric disorder to include.  The appellant contends the Veteran's duties as a paratrooper in-service have caused the claimed conditions.  

Specifically, the appellant asserts the Veteran's acquired psychiatric condition(s) were caused by his brain being shaken due to jumping out of airplanes.  See VA Form 9 received May 7, 2010 and appellant statement with various dates including November 3, 2009.  (The issue of entitlement to service connection for residuals of TBI has been referred to the AOJ for initial consideration).  On Remand, a medical opinion must be provided regarding the etiology of the Veteran's acquired psychiatric conditions to include whether such disabilities are etiologically related to the inservice parachute jumps.  

The appellant has submitted vague statements asserting the Veteran's PTSD stressor was due to his battalion being "blown up."  See VA Form 9 received May 7, 2010.  On Remand, the AOJ should provide the appellant a final opportunity to provide clarification on the specifics of the in-service stressor assertion.  

In addition to the assertion that bilateral hip injuries were incurred through paratrooping, the appellant essentially asserts a right hip condition was caused by an in-service motor vehicle accident where he received a contusion of the right hip.  See October 8, 2013 Appellant's Brief.  Although the record does not contain a diagnosis of any right hip condition, private treatment records as early as 1994 indicate the Veteran likely had a "total hip" in his future.  Further, the Veteran reported he stopped walking due to hip pain when applying to social security administration disability benefits and in November 2009 VA treatment records reflect he fell and injured his right hip.  Therefore, the records suggest the Veteran had a right hip condition, shows the existence of a left hip condition and an in-service injury through paratrooping and a motor vehicle accident.  On Remand, the AOJ should obtain a medical opinion regarding the Veteran's hips.

Unlike an accrued benefits claim, the record is not closed on the date of death of the original claimant for a claim in which there has been substitution, but the record instead remains open for the submission and development of any pertinent additional evidence.  See Veterans Benefits Administration Fast Letter 10-30 (Aug. 10, 2010).  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  In this case, a medical examination is no longer possible.  However, given that there is evidence of the claimed disabilities during the appeals period and a potential link to service, a VA opinion to determine the nature and etiology of the Veteran's disabilities should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and obtain a more specific time frame and location regarding the Veteran's battalion being "blown up." 

2.  Obtain any outstanding treatment records including VA treatment records from the Columbia VAMC from May 2013 to August 2013, any outstanding PTSD treatment records from the Rock Hill Clinic and any private treatment records identified by the appellant including those from the Piedmont Medical Center and Carolina Orthopedic Clinic.  Efforts to obtain these records should be reflected in the Veteran's VA claims folder.

3.  Forward the claims folder to an appropriate VA physician in order to provide an opinion regarding the etiology of the Veteran's right hip, left hip and acquired psychiatric disabilities to include.  The claims folder and a copy of this remand must be made available to and reviewed by the physician.

Regarding the Veteran's hip(s) condition: 

(a) Identify any disability of either hip indicated by the record since May 2009. 

(b) For identified disorder(s) of either or both hips, provide an opinion as whether it is at least as likely as not (50 percent or greater probability) that the hip disability is related to the Veteran's military service.

The physician's attention is drawn to the August 21, 1960 service treatment record (STR) indicating a motor vehicle accident resulted in a contusion to the right hip; the private treatment records dated August 23, 1994 which provided a diagnosis of avascular necrosis of the left hip and the private evaluation dated March 15, 1995 which indicated a positive relationship between paratrooping and a left hip condition.  Further, the examiner should comment on the lay statements which reported that VA physicians have stated paratrooping activities were responsible for the Veteran's hip condition(s).  

For any acquired psychiatric disorder to include PTSD: 

(a)  Identify the Veteran's psychiatric conditions as indicated by the record since May 2009.

(b)  For any psychiatric condition(s), is it at least as likely as not (50 percent or greater probability) that the disability is related to military service, including duties as a paratrooper.  

The examiner should comment on the lay statements which contend physicians told the appellant paratrooping resulted in acquired psychiatric conditions, such as symptoms similar to shaken baby syndrome, detailed above.  

A complete rationale must be provided for all opinions.

3.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, the RO or AMC should review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then, the claims on appeal should be readjudicated.  If any of the benefit sought remain denied, an appropriate SSOC should be issued and provided to the appellant and her representative.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


